Citation Nr: 1137677	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  07-00 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus with diabetic retinopathy, for the time period prior to November 11, 2009.

2.  Entitlement to an evaluation in excess of 40 percent for diabetes mellitus with diabetic retinopathy, for the time period from November 11, 2009.

3.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.

4.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In the March 2006 rating decision, the RO continued the Veteran's previously assigned 20 percent rating for diabetes mellitus, with diabetic retinopathy and peripheral neuropathy of the extremities, finding, among other things, that the Veteran's diabetic complications were noncompensable and did not warrant the assignment of any separate ratings.  Thereafter, in a November 2006 rating decision, the RO assigned separate 10 percent ratings for peripheral neuropathy of the bilateral lower extremities, respectively.  In July 2009, the Board remanded those matters for further development.  

In a July 2010 rating decision, the Appeals Management Center (AMC) in Washington, DC, increased the Veteran's diabetes mellitus evaluation to 40 percent disabling, effective November 11, 2009.  However, the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35 (1993).

In a November 2010 decision, the Board denied entitlement to an evaluation in excess of 20 percent for diabetes mellitus with diabetic retinopathy (for the time period prior to November 11, 2009), entitlement to an evaluation in excess of 40 percent for diabetes mellitus with diabetic retinopathy (for the time period from November 11, 2009), entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity, and entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.  

The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2011 Joint Motion for Remand, the parties agreed that a remand was required because the Board did not adequately fulfill the duty to assist under 38 U.S.C.A. § 5103A when attempting to obtain VA treatment records as well as due to the inadequacy of a December 2009 VA medical examination report.  In a May 2011 Order, the Court vacated the November 2010 decision, remanding the claims to the Board for additional development and readjudication.

The issues of entitlement to service connection for kidney disease, hypertension, and erectile dysfunction have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development on the issues of entitlement to an evaluation in excess of 20 percent for diabetes mellitus with diabetic retinopathy (for the time period prior to November 11, 2009), entitlement to an evaluation in excess of 40 percent for diabetes mellitus with diabetic retinopathy (for the time period from November 11, 2009), entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity, and entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity is warranted.

In a September 2009 letter, the James A. Haley Veteran's Hospital in Tampa, Florida, responded to AMC's request for medical records, indicating that no records were located for the Veteran.  As noted above, in a May 2011 Joint Motion for Remand, the parties agreed that a remand was required because VA failed to fulfill the duty to assist under 38 U.S.C.A. § 5103A when attempting to obtain VA treatment records from the Tampa VA Medical Center (VAMC).  Although VA was noted to make one request for the records, the parties commented that the record contained no finding that the records did not exist or that further efforts to obtain the records would be futile under 38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp 2010) and 38 C.F.R. § 3.159(c)(2) (2011).  The record was also noted not to show that the Veteran was notified that the records could not be obtained under 38 C.F.R. § 3.159(e).  

Pursuant to the May 2011 Joint Motion for Remand, another search must be made for any additional VA medical records that might be available for consideration in this appeal.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).  If no additional records are located, the AMC must make a specific determination to be included in the file that those records do not exist or that further attempts to obtain them would be futile.  Further, the Veteran must be notified of the attempts made to procure the pertinent VA treatment records, informed why further attempts would be futile, and allowed the opportunity to provide such records.  38 C.F.R. § 3.159(c)(2), (e) (2011).  

In addition, the parties agreed in the May 2011 Joint Motion for Remand that the December 2009 VA medical examination report was not adequate, as the examiner did not sufficiently explain his opinion that the Veteran did not have the requisite symptoms to support a diagnosis of gastroparesis.  It was highlighted that VA treatment notes of record dated in 2008 showed complaints and symptoms of nausea but that the December 2009 VA examiner made a notation that the Veteran did not have symptoms of nausea.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the AMC should arrange for the Veteran to undergo an additional VA stomach examination at an appropriate VA medical facility to determine whether the Veteran has diabetic gastroparesis.  The supplemental examination report should specifically address the Veteran's reported history of nausea as well as the prior diagnoses of gastroparesis in the record. 

The Board further notes that the Veteran last had a VA examination in December 2009 to evaluate his service-connected diabetes mellitus.  In a February 2011 statements, the Veteran's spouse and his representative detailed that he has suffered from several low glucose level events over the years, most recently in January 2011.  Private treatment notes dated in January 2011 confirmed that the Veteran received emergency treatment for diabetes symptomatology.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, the AMC should arrange for the Veteran to undergo a VA examination at an appropriate VA medical facility to determine the severity of his service-connected diabetes mellitus.

The claims file reflects that the Veteran has received medical treatment from the VA Medical Center (VAMC) in Saginaw, Michigan; however, the claims file only contains VA treatment records dated up to November 2010.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file any additional outstanding VA records.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, in statements dated in 2011, the Veteran reported that he had not worked in many years other that holding a real estate broker license and made only $160.00 during 2009-2010.  He indicated that his multiple disabilities limited his ability to hold gainful employment.  Based on this evidence, the Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased rating claims pursuant to Rice.

Having determined that the issue of TDIU is properly raised by the record, the Board finds that further development is necessary prior to adjudicating the claim.  In this regard, the law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  As an initial matter, the Board acknowledges that the Veteran is currently service connected for diabetes mellitus with retinopathy, polyneuropathy of the lower extremities, and carpal tunnel syndrome of the upper extremities.  Given the evidence of record demonstrating that the Veteran is currently not working (other than holding a real estate license) and may be unemployable, a VA examination and opinion should be provided to determine whether his service-connected disabilities, alone or in aggregate, render him unable to secure or follow a substantially gainful occupation.  Therefore, a VA examination and opinion is also required to determine, to the extent possible, that either of his service-connected disabilities precludes substantially gainful employment.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records pertaining to the Veteran's service-connected diabetes mellitus and polyneuropathy as well as any other diabetes related complications from the Tampa VAMC for the period from October 2003 to the present.  The AMC should also obtain treatment records from the Saginaw VAMC pertaining to the Veteran's service-connected disabilities for the time period from November 2010 to the present.

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e).

2.  Thereafter, the Veteran should be scheduled for a VA stomach examination to determine the nature of a specific complication related to his service-connected diabetes mellitus - diabetic gastroparesis.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the examiner conducting the examination for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should determine whether the Veteran suffers from diabetic gastroparesis.  In doing so, the examiner should acknowledge and discuss the findings made by the December 2009 VA examiner as well as the findings of nausea and gastroparesis in prior VA treatment notes dated in 2008.  If gastroparesis is diagnosed, the examiner should evaluate and discuss the severity of any diagnosed diabetic gastroparesis that the Veteran has experienced since October 2004.  

The examiner should include a complete rationale for the findings and opinions expressed in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

3.  The Veteran should also be scheduled for a VA diabetes examination to determine the severity of his service-connected diabetes mellitus.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the examiner conducting the examination for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should evaluate and discuss the severity of the Veteran's service-connected diabetes mellitus.  It must be noted whether the Veteran experiences episodes of ketoacidosis or hypoglycemic reactions; and, if so, the number of hospitalizations per year or number of visits to a diabetic care provider required as a result of such episodes.  The examiner should also indicate whether the Veteran's diabetes mellitus requires more than one daily injection of insulin or involves the progressive loss of weight and strength.

Additionally, the examiner should determine, without taking age into account, whether it is as least as likely as not (50 percent probability or greater) that the Veteran is precluded from obtaining or maintaining substantially gainful employment (consistent with his education and occupational experience) solely due to his service-connected disabilities (diabetes mellitus with retinopathy, polyneuropathy of the lower extremities, and carpal tunnel syndrome of the upper extremities).  

The examiner should include a complete rationale for the findings and opinions expressed in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

5.  Thereafter, the AMC must review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the requested medical examinations to ensure that they are responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.

6.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence added to the record since the July 2010 SSOC.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

